Exhibit 99.1 INSITUFORM TECHNOLOGIES, INC. REPORTS RECORD FOURTH QUARTER AND YEAR-END 2010 RESULTS: · Full year 2010 income from continuing operations was $60.6 million, or $1.54 per diluted share, versus $38.9 million, or $1.04 per diluted share (excluding restructuring and acquisition-related expenses), in 2009, representing a 55.6 percent improvement · Income from continuing operations for the fourth quarter of 2010 was $17.4 million, or $0.44 per diluted share, a 10.2 percent increase from the fourth quarter of 2009 of $15.8 million, or $0.41 per share (excluding restructuring and acquisition-related expenses) · Fourth quarter and full-year revenues grew by $32.2 million, or 15.1 percent, and $188.1 million, or 25.9 percent, respectively, compared to prior year periods and represent quarterly and full-year revenue records · Total contract backlog remained solid at $408.7 million, while stronger bidding conditions are prevailing in early 2011 · Expecting 2011 to be strongest in history of Insituform, on continued momentum in every business segment.2011 earnings per diluted share expected to be in the range of $1.75 to $1.90 Chesterfield, MO – February 24, 2011 – Insituform Technologies, Inc. (Nasdaq Global Select Market: INSU) today reported fourth quarter income from continuing operations of$17.4 million ($0.44 per diluted share), representing a 10.2 percent increase from the fourth quarter of 2009, when income from continuing operations, excluding restructuring and acquisition-related charges was $15.8 million ($0.41 per diluted share) (non-GAAP). For the full year of 2010, income from continuing operations was $60.6 million, or $1.54 per diluted share, compared to $38.9 million, exclusive of restructuring and acquisition-related charges, or $1.04 per diluted share, for the full year of 2009 (non-GAAP). The fourth quarter 2009 results were impacted by restructuring and acquisition-related pre-tax charges of $5.5 million ($4.0 million after-tax, or $0.10 per diluted share).Approximately $5.2 million related to the previously announced reorganization of our European Sewer Rehabilitation segment and closure of our Corrpro Companies, Inc. (“Corrpro”) paint-team operations. Fourth quarter net income was $17.4 million, or $0.44 per diluted share.This compares to $15.7 million, exclusive of restructuring and acquisition-related charges, or $0.40 per diluted share, for the fourth quarter of 2009 (non-GAAP).For the full year of 2010, net income was $60.5 million, or $1.53 per diluted share, compared to net income of $34.9 million, exclusive of restructuring and acquisition-related charges, or $0.93 per diluted share, for the full year of 2009 (non-GAAP). Joe Burgess, President and Chief Executive Officer, commented, “I am very pleased to close out 2010 on a strong note with the achievement of record results for both the fourth quarter and the full year.We had strong performances from Energy and Mining and Europe, and our North American sewer margins rebounded nicely in the fourth quarter as well.Our contract backlog was down at year-end due to the delayed timing of several large bids in our North American Sewer Rehabilitation and Energy and Mining operations.We expect increasing prospects in all of our markets in 2011, particularly our Energy and Mining segment.” “We have dramatically increased our profitability and returns over the last three years, and we are continuing our vigorous pursuit of strategic growth opportunities and operational improvements for each of our businesses.We continue to have momentum throughout our Company and we expect 2011 to be another strong growth year for Insituform.We anticipate 2011 earnings per share to be in the range of $1.75 to $1.90.” “Gross margins in North American Sewer Rehabilitation bounced back this quarter to 23.7 percent and, more importantly, the operation achieved a 12.1 percent operating margin, much more in line with our expectations.We have continued to make progress with respect to improving our project management execution and the creation of a more performance-driven culture.Market conditions continue to be solid in most areas of the United States, and we continue to believe that the market will grow modestly in 2011.With the combination of growth and continued operational improvements, we believe that the earnings power of this business is significant.” “Our European Sewer Rehabilitation operation had its strongest quarterly operating income in many years, and it achieved an operating margin of 11.2 percent, despite a 6.0 percent decrease in revenue.We have realized the anticipated cost savings from our 2009 restructuring efforts, and we are experiencing significantly improved profitability from our manufacturing operations as a result of efficiency gains, increased third party tube sales and optimization of transfer prices.While our contract backlog at the end of the year was lower than prior years, we expect to see growth in backlog in future months as a result of growth in the United Kingdom, as it moves through its cyclical spending pattern.The backlog decline also reflects our decision in 2009 to exit the Romanian, Polish and Belgian contracting markets.We expect to see continued momentum in 2011 for our European business as economic conditions recover and we continue to pursue increased manufacturing optimization and growth in third party tube sales.” “Our Asia-Pacific Sewer Rehabilitation business was weaker this quarter, principally due to our Indian operation, which was hampered by continued project delays.However, performance in Australia, Hong Kong and Singapore was strong, and our backlog in these markets remains robust.As we have discussed for some time, we anticipate a return of project bidding activity in India very soon.We now have March 2011 release dates for several large projects in India, and we are confident of a more robust market for the remainder of the year.With the return of project activity in India, along with increasing market opportunities in our other operations and new markets in Asia, we anticipate significant improvements in profitability in 2011 in this strategic growth business.” “While the results in our Water Rehabilitation operation were below our expectations in the fourth quarter, we continued to broaden our operating capability with the InsituMain® product line, with installations in pipe diameters up to 36 inches.As we get through the winter months in 2011, we anticipate order flow to pick up, as we have line of sight on a significant number of large projects to be bid or negotiated in 2011.Most importantly, we are also continuing to pursue growth opportunities to bring about stronger operating capability in the water segment.” “Energy and Mining continued its strong momentum in the fourth quarter.Operating income improved by more than 38 percent over the prior year period, with strong results in each business line, with the most significant increase coming from Bayou as a result of several large gas pipeline coating projects in New Iberia.While Bayou delivered strong operating income gains in the fourth quarter and the full year of 2010, we also enjoyed spectacular results in our 49 percent owned coating joint venture in Baton Rouge.This operation delivered $4.3 million in equity earnings for 2010, significantly outpacing earnings in any year in its history.United Pipeline Systems achieved yet another record year, and will of year $ $
